DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application
Claims 1, 9-12 and 17 have been amended by Applicant.
Claims 18-20 are new claims.

Response to Arguments
Regarding Claim Interpretation – 35 USC § 112(f):  Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.  Claim interpretation is not withdrawn.

Regarding Claim Rejections - 35 USC § 103:  Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Murahashi et al. (US 20200234191 A1), Aoi et al. (US 20190056732 A1) and Hazelton et al. (US 20160231746 A1) “individually or in combination, do not disclose or suggest a vehicle control system including all the limitations as recited in independent claim 1” , the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, applicant argues that Murahashi does not teach “limiting acceleration of the vehicle when the driver's facial expression has suddenly changed immediately after "the driver makes an acceleration operation greater than or equal to a predetermined amount”.  Murahashi does disclose acceleration suppression control based on a threshold [0094] “Unintended departure suppression control” is control, that limits acceleration of the vehicle when the driver makes an acceleration operation greater than or equal to a predetermined amount from a state in which the vehicle is stopped, and serves to suppress sudden departures” and the driver's expression has suddenly changed immediately after detection of the 15rapid acceleration due to the driver's operation by the acceleration state detector [0119] “determined that the driver's heart rate or facial expression, the force with which he or she steps on…the accelerator pedal…” Examiner interprets the force with which he or she steps on…the accelerator pedal…” as reading on rapid acceleration”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “traveling environment detector” claims 1 and 17; “acceleration state detector” in claim 1; “driver state monitor” in claim 1; “acceleration suppressor” in claims 1 and 3-16 and “expression sudden change determinator” claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
traveling environment detector claims refers to “the camera unit…may serve as a "traveling environment detector" (Applicant’s specification as filed [0017]).
acceleration state detector refers to a part of the driving assist unit (Applicant’s specification, Fig 1, Box 10) that “can be implemented by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU))”, “the driving assist unit...including the acceleration state detector” (Applicant’s specification as filed [0048]).
driver state monitor refers to “circuitry configured to monitor a state of a driver” (Applicant’s specification as filed [0007]).
acceleration suppressor refers to a part of the driving assist unit (Applicant’s specification, Fig 1, Box 10) that “can be implemented by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU))”, “the driving assist unit…including… the acceleration suppressor (Applicant’s specification as filed [0048]).
expression sudden change determinator refers to a part of the driving assist unit (Applicant’s specification, Fig 1, Box 10) that “can be implemented by circuitry including at least one semiconductor integrated circuit such as at least one processor (e.g., a central processing unit (CPU))”, “the driving assist unit…including… the expression sudden change determinator  (Applicant’s specification as filed [0048]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi et al. (US 20200234191 A1) in view of Aoi et al. (US 20190056732 A1) in further view of Hazelton et al. (US 20160231746 A1).

Regarding Claim 1, Murahashi teaches a vehicle control system to be installed in a vehicle (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle), the vehicle control system comprising: a traveling environment detector configured to detect a traveling environment in a traveling direction of the vehicle (Murahashi, [0045] “an image capturing device that detects objects in the periphery of the vehicle…by capturing images (the detection unit…may be called a “camera”…) …The camera…is provided on a forward part of the roof of the vehicle…so as to be capable of capturing images to the front of the vehicle”); 5an acceleration state detector configured to detect an acceleration state due to a driver's operation (Murahashi, [0053] “driving operation made by the driver…detected by an operation detection sensor...provided in an accelerator pedal”,   [0088] operation detection sensor…can be used to detect the amount of a braking operation made by the driver”); the expression sudden change determinator determines that the driver's expression has suddenly changed immediately after detection of the 15rapid acceleration due to the driver's operation by the acceleration state detector (Murahashi, [0119] “determined that the driver's heart rate or facial expression, the force with which he or she steps on…the accelerator pedal…” Examiner interprets the force with which he or she steps on…the accelerator pedal…” as reading on rapid acceleration).  
Murahashi does not teach a driver state monitor configured to monitor a state of a driver on a basis of a captured driver's image and detect an expression on the driver's face; an expression sudden change determinator configured to determine a sudden change in 10the driver's expression on a basis of a detection result by the driver state monitor.  However, Aoi teaches these limitations.

Aoi teaches a driver state monitor configured to monitor a state of a driver on a basis of a captured driver's image (Aoi, “the driver monitoring unit…monitors the state of the driver using the image captured by the camera”) and detect an expression in the driver's face (Aoi, [0116] “An image captured by the camera…is subjected to image processing in order to recognize the state of the driver such as the orientation/position of the face of the driver, the direction of the line of sight, the position of the pupils, the speed of movement, and the like”); an expression sudden change determinator configured to determine a sudden change in 10the driver's expression on a basis of a detection result by the driver state monitor (Aoi, [0129] “the state of the driver detected by the driver monitoring unit“, [0138] “determine that a driver is panicking, for example, movement of the face of the driver, the speed of movement, and the like are detected using an image captured by the camera...Furthermore, in order to determine that a driver is sleeping, the line of sight of the driver, the position of the pupils, the opening degree of eye lids, and the like are detected using an image captured by the camera…” Examiner interprets “a driver is panicking” and “the position of the pupils, the opening degree of eye lids” as reading on a sudden change in 10the driver's expression based on Application’s specification as filed [0033] “the driver's expression is suddenly changed …recognized that the driver is panicking because the driver's pupil area increases”).

It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include a driver state monitor configured to monitor a state of a driver on a basis of a captured driver's image and detect an expression centered on the driver's face; an expression sudden change determinator configured to determine a sudden change in 10the driver's expression on a basis of a detection result by the driver state monitor as taught by Aoki in order to determine “the state of the driver of the vehicle during automated driving control is monitored, and a level indicating whether or not a switch can be made from automated driving to manual driving” for safe vehicle navigation and to avoid collision (Aoi, [0010]).
Murahashi also does not teach the traveling environment detector does not detect an object for which collision avoidance is required in the traveling direction of the vehicle.  However, Hazelton teaches this limitation (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the traveling environment detector does not detect an object for which collision avoidance is required in the traveling direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle ” (Hazelton, [0182]).

Regarding Claim 2, Murahashi teaches the vehicle control system according (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) to claim 1.  Murahashi does not teach wherein the expression sudden change determinator determines that the driver's expression suddenly changes when any one of rigidity of the driver's face, eyes focusing on one spot, and 20rigidity of a body is recognized.  However, Aoi teaches this limitation.

Aoi teaches wherein the expression sudden change determinator determines that the driver's expression suddenly changes when any one of rigidity of the driver's face, eyes focusing on one spot, and 20rigidity of a body is recognized (Aoi, [0129] “the state of the driver detected by the driver monitoring unit“, [0138] determine that a driver is panicking, for example, movement of the face of the driver, the speed of movement, and the like are detected using an image captured by the camera...Furthermore, in order to determine that a driver is sleeping, the line of sight of the driver, the position of the pupils, the opening degree of eye lids, and the like are detected using an image captured by the camera…” Examiner interprets “a driver is panicking” and “the position of the pupils, the opening degree of eye lids” as reading on driver's expression suddenly changes based on Application’s specification as filed [0033] “the driver's expression is suddenly changed …recognized that the driver is panicking because the driver's pupil area increases”).

It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the expression sudden change determinator determines that the driver's expression suddenly changes when any one of rigidity of the driver's face, eyes focusing on one spot, and 20rigidity of a body is recognized as taught by Aoki in order to determine “the state of the driver of the vehicle during automated driving control is monitored, and a level indicating whether or not a switch can be made from automated driving to manual driving” for safe vehicle navigation and to avoid collision (Aoi, [0010]).

Regarding Claim 3, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 1, wherein the acceleration suppressor controls a rapid acceleration state at a time of starting the vehicle from a stopped state or during traveling of the vehicle.  

Regarding Claim 4, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle)  according to claim 2, wherein the acceleration suppressor controls a rapid acceleration state at a time of starting the vehicle from a stopped state or during traveling of the vehicle (Murahashi,  [0094] “Unintended departure suppression control” is control, that limits acceleration of the vehicle when the driver makes an acceleration operation greater than or equal to a predetermined amount from a state in which the vehicle is stopped, and serves to suppress sudden departures”). 

Regarding Claim 5, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 1.  Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking” Examiner interprets “braking system to apply the brakes to slow or stop the autonomous vehicle reading on increases a degree of the acceleration suppression ).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle” (Hazelton, [0182]).

Regarding Claim 6, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to a claim 2.  Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking” Examiner interprets “braking system to apply the brakes to slow or stop the autonomous vehicle reading on increases a degree of the acceleration suppression ).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle” (Hazelton, [0182]).

Regarding Claim 7, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to a claim 3. Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking” Examiner interprets “braking system to apply the brakes to slow or stop the autonomous vehicle reading on increases a degree of the acceleration suppression ).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle” (Hazelton, [0182]).

Regarding Claim 8, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to a claim 4. Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking” Examiner interprets “braking system to apply the brakes to slow or stop the autonomous vehicle reading on increases a degree of the acceleration suppression ).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases a degree of the acceleration suppression when an object for which collision avoidance is not required at a time of detection is present in a traveling 5direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle” (Hazelton, [0182]).

Regarding Claim 9, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 1.  Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”,  Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle…centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 10, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 2.  Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0112] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 11, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 3.  Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 12, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 4. Murahashi does not teach wherein the acceleration suppressor increases a degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

10 Regarding Claim 13, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 5. Murahashi does not teach wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 14, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 6. Murahashi does not teach wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 15, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 7. Murahashi does not teach wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 16, Murahashi teaches the vehicle control system (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle) according to claim 8. Murahashi does not teach wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller.  However, Hazelton teaches this limitation.
Hazelton teaches wherein the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller (Hazelton, [0247] “decelerating the trailing-vehicle at an aggressive-deceleration-rate when the following-distance is less than the minimum-distance, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”, Examiner interprets “safety systems, such as automatic braking” as reading on acceleration suppressor).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include the acceleration suppressor increases the degree of the acceleration suppression as a traveling space in the traveling direction of the vehicle becomes smaller as taught by Hazelton in order to “avoid colliding with various objects and keep the vehicle...centered in the lane or roadway on which it is traveling” (Hazelton, [0182]).

Regarding Claim 17, Murahashi teaches a vehicle control system to be installed in a vehicle (Murahashi, [0039] “FIG. 3 to FIG. 5 are block diagrams illustrating a vehicle control system” installed in the vehicle), the vehicle control system comprising: a traveling environment detector configured to detect a traveling environment in a traveling direction of the vehicle (Murahashi, [0045] “an image capturing device that detects objects in the periphery of the vehicle…by capturing images (the detection unit…may be called a “camera”…) …The camera…is provided on a forward part of the roof of the vehicle…so as to be capable of capturing images to the front of the vehicle”); and -16- circuitry configured to detect an acceleration state due to a driver's operation (Murahashi, [0053] “driving operation made by the driver…detected by an operation detection sensor...provided in an accelerator pedal”,   [0088] operation detection sensor…can be used to detect the amount of a braking operation made by the driver”), and it is determined that the driver's expression has suddenly changed immediately after detection of the rapid acceleration 10due to the driver's operation (Murahashi, [0119] “determined that the driver's heart rate or facial expression, the force with which he or she steps on…the accelerator pedal…” Examiner interprets the force with which he or she steps on…the accelerator pedal…” as reading on rapid acceleration).  
Murahashi does not teach monitor a state of a driver on a basis of a captured driver's image and detect an expression on a driver's face, 5determine a sudden change in a driver's expression on a basis of a detection result of detecting the expression. However, Aoi teaches these limitations.

Aoi teaches monitor a state of a driver on a basis of a captured driver's image (Aoi, “the driver monitoring unit…monitors the state of the driver using the image captured by the camera”) and detect an expression centered on the driver's face (Aoi, [0116] “An image captured by the camera...is subjected to image processing in order to recognize the state of the driver such as the orientation/position of the face of the driver, the direction of the line of sight, the position of the pupils, the speed of movement, and the like”), 5determine a sudden change in the driver's expression on a basis of a detection result of detecting the expression (Aoi, [0129] “the state of the driver detected by the driver monitoring unit“, [0138] determine that a driver is panicking, for example, movement of the face of the driver, the speed of movement, and the like are detected using an image captured by the camera...Furthermore, in order to determine that a driver is sleeping, the line of sight of the driver, the position of the pupils, the opening degree of eye lids, and the like are detected using an image captured by the camera…” Examiner interprets “a driver is panicking” and “the position of the pupils, the opening degree of eye lids” as reading on a sudden change in 10the driver's expression based on Application’s specification as filed [0033] “the driver's expression is suddenly changed …recognized that the driver is panicking because the driver's pupil area increases”).

Murahashi also does not teach suppress acceleration of the vehicle when an object for which collision avoidance is required is not detected in the traveling direction of the vehicle.  However, Hazelton teaches this limitation (Hazelton, [0287] “external sensor system…cannot detect hidden-vehicle…travelling along road, [0287] “computer…will direct vehicle to stop short of intersection”, [0240] “includes providing instructions to the braking system to apply the brakes to slow or stop the autonomous vehicle…in order to avoid a collision… safety systems, such as automatic braking”).
It would have been obvious to have one of ordinary skill in the art to have modified Murahashi to include suppress acceleration of the vehicle when an object for which collision avoidance is required is not detected in the traveling direction of the vehicle as taught by Hazelton in order to in order to “safely navigate the vehicle” (Hazelton, [0182]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takegawa et al. (US 20160221437A1) in view of Taki et al. (US 20160194000 A1).
Regarding Claim 18, Takegawa teaches a vehicle control system to be installed in a vehicle (Takegawa, [0060] “vehicle accelerator pedal reaction force control device”) , the vehicle control system controlling a driving force of the vehicle according to a depression amount on an accelerator pedal by a driver of the vehicle (Takegawa, [0117] “controlling the driving force based on the accelerator opening”, [0027] “the driver…depresses the accelerator pedal”), the vehicle control system comprising: a sensor configured to detect the depression amount on the accelerator pedal as an accelerator opening (Takegawa, [0117] “the accelerator pedal opening detection sensor…as an accelerator opening detection system detecting the accelerator opening of the accelerator pedal”); and configured to: monitor the detected accelerator opening (Takegawa, [0117] “the accelerator pedal opening detection sensor…as an accelerator opening detection system detecting the accelerator opening of the accelerator pedal”), circuitry coupled to the sensor (Takegawa, [0060] “a vehicle accelerator pedal reaction force control device…includes…an accelerator pedal opening detection sensor “) , control the driving force generated based on first characteristics, in accordance with the detected accelerator opening (Takegawa, [0189] “controlling the driving force based on the accelerator opening”,[0122] “driving force may be easily controlled by the driver's intention”) , control the driving force generated based on second characteristics, in accordance with the detected accelerator opening (Takegawa, [0091] “an increase in the accelerator opening at an increase rate larger than that in the standard mode, and if the accelerator opening exceeds the opening threshold…the driving force slowly increases with a decrease in the increase rate and converges to the critical driving force”), the driving force generated based on the second characteristics is smaller than the driving force generated based on the first characteristics when compared at a same accelerator opening (Takegawa, [0082] “the driving force (the engine output) slowly increases with an increase in the accelerator opening, then generally linearly increases, and converges to a critical driving force as the increase rate slowly declines as the accelerator opening approaches to the critical opening”).

Takegawa does not teach a driver state monitor configured to monitor a state of the driver on a basis of a captured driver's image and detect an expression on a driver's face; and circuitry coupled to the sensor and the driver state monitor, and the detected expression on the driver's face; determine whether a rapid acceleration state has occurred in response to rapidly depressing the accelerator pedal by the driver, based on an amount of change in the accelerator opening within a first period; in response to determination that the rapid acceleration state has occurred, determine whether the expression on the driver's face has suddenly changed during a second period after the determination that the rapid acceleration state has occurred; in response to determination that the rapid acceleration state has not occurred, or in response to the determination that the rapid acceleration state has occurred but the expression on the driver's face has not suddenly changed, control the driving force generated based on first characteristics, in accordance with the detected accelerator opening; and in response to the determination that the rapid acceleration state has occurred 5 DM US 183292269-1.086551.0484Application No. 16/934,765Docket No.: 086551-0484 Reply to Office Action of October 29, 2021and the expression on the driver's face has suddenly changed.  However, Taki teaches these limitations.

Taki teaches a driver state monitor configured to monitor a state of the driver on a basis of a captured driver's image and detect an expression on a driver's face (Taki, [0022] ”The driver monitoring camera…has an image processing function, and detects various conditions (e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”); and circuitry coupled to the driver state monitor (Taki, [0021] “electronic components in the vehicle are connected to the collision determination ECU…via an appropriate bus…driver monitoring camera”), and the detected expression on the driver's face (Taki, [0022] “detects various conditions (e.g., the direction of the driver' face, such as the driver's failure to keep his/her eyes on the road, a condition of slumber, and a condition of wakefulness”); determine whether a rapid acceleration state has occurred in response to rapidly depressing the accelerator pedal by the driver (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount), based on an amount of change in the accelerator opening within a first period (Taki, [0045] “the accelerator operation amount increased by a predetermined amount… driver…promptly depressed the accelerator pedal by an increased amount); in response to determination that the rapid acceleration state has occurred, determine whether the expression on the driver's face has suddenly changed during a second period after the determination that the rapid acceleration state has occurred (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”); in response to determination that the rapid acceleration state has not occurred, or in response to the determination that the rapid acceleration state has occurred but the expression on the driver's face has not suddenly changed (Taki, [0043] “it can be determined with high accuracy that the driver has an intention of accelerating the vehicle, even though the accelerator operation amount does not reach the predetermined first threshold value”); and in response to the determination that the rapid acceleration state has occurred 5 DM US 183292269-1.086551.0484Application No. 16/934,765Docket No.: 086551-0484 Reply to Office Action of October 29, 2021and the expression on the driver's face has suddenly changed (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after (in particular, immediately after) the change of the driver's face direction…it can be determined that the driver noticed a danger, and promptly depressed the accelerator pedal by an increased amount”).  
It would have been obvious to have one of ordinary skill in the art to have modified Takegawa to include configured to monitor a state of the driver on a basis of a captured driver's image and detect an expression on a driver's face to determine that the rapid acceleration state has occurred as taught by Taki in order to “avoid collision with a forward obstacle” with the “specified collision avoidance operation of the driver is typically realized by one or a combination of an operation performed on the accelerator pedal for acceleration (Taki, [0031]).

Regarding Claim 19, Takegawa teaches the  vehicle control system according to claim 18.  Takegawa does not teach herein the circuitry determines that the rapid acceleration state has occurred when the amount of change in the accelerator opening within the first period is equal to or greater than a predetermined value.  However, Taki teaches this limitation (Taki, [0045] “the accelerator operation amount increased by a predetermined amount or more after …driver ….promptly depressed the accelerator pedal by an increased amount”).

It would have been obvious to have one of ordinary skill in the art to have modified Takegawa to include the circuitry determines that the rapid acceleration state has occurred when the amount of change in the accelerator opening within the first period is equal to or greater than a predetermined value as taught by Taki in order to determine “ the risk of collision between the vehicle and the obstacle is high, and an automatic braking cancelling means for stopping automatic generation of the braking force by the automatic braking” (Taki, [0004]).

Regarding Claim 20, Takegawa teaches the vehicle control system according to claim 19.  Takegawa does not teach wherein the circuitry determines the expression on the driver's face has suddenly changed when any one of rigidity of the driver's face and eyes focusing on one spot.  However, Taki teaches this limitation (Taki, [0045] “direction of the driver's face changed from a condition where the driver fails to keep his/her eyes on the road, to the front direction”; Examiner interprets driver’s eyes change to the front direction as reading on eyes focusing on one spot).

It would have been obvious to have one of ordinary skill in the art to have modified Takegawa to include the circuitry determines the circuitry determines the expression on the driver's face has suddenly changed when any one of rigidity of the driver's face and eyes focusing on one spot as taught by Taki in order to “avoid collision with a forward obstacle” with the “specified collision avoidance operation of the driver is typically realized by one or a combination of an operation performed on the accelerator pedal for acceleration (Taki, [0031]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qin et al. (US 20210004619 A1) discloses a driver state monitor configured to monitor a state of a driver on a basis of a captured driver's image and detect an expression centered on the driver's face (Qin, [0216]  “first obtaining unit configured to obtain the eye state information according to the detected face key points, is configured to: determine an eye region image in the driver image according to the face key points; perform detections of an upper eyelid line and a lower eyelid line on the eye region image based on a second neural network; and determine eye open/closed state information of the driver according to the spacing between the upper eyelid line and the lower eyelid line, where the eye state information includes the eye open/closed state information”).
Horii et al. (US 20200283021 A1) discloses the expression sudden change determinator determines that the driver's expression has suddenly changed immediately after detection of the rapid acceleration due to the driver's operation by the acceleration state detector (Horii, [0032] “detect the state…of the driver based on a face image of the driver captured by the camera…detected by the sensor, [0024] “automated driving, at least one of steering and acceleration/deceleration of the vehicle…is automatically controlled”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662